Citation Nr: 0922071	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-08 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for the 
Veteran's service connected muscular strain of the low back, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a increased rating for the residuals of a 
right hip injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that continued the Veteran's evaluation for his service 
connected residuals of a right hip injury at a 30 percent 
evaluation, and which granted the veteran service connection 
for his muscular strain of the low back.  The Veteran 
continues to disagree with the levels of disability assigned.  
The Veteran had a hearing before the undersigned Veterans Law 
Judge at the RO in May 2007.

The Board also points out that the Veteran has recently again 
expressed his belief that his service connected disabilities 
render him unemployable.  As such, the issue of a total 
disability rating based on individual unemployability is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's low back muscular strain disability is 
manifested by pain and some limitation of motion, with some 
radicular symptoms but no other objective neurological 
findings.

2.  The Veteran's residuals of a right hip injury are 
manifested by pain and moderate limitation of motion, with 
difficulty walking.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for the 
Veteran's service connected low back strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5237 (2008).

2.  The criteria for an increased evaluation for the 
Veteran's right hip disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 5250, 5251, 5252, 5253, 5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2005, March 2006, and February 2008.  
These letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates by the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
Veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that there is a distinction between 
a claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating.  It also indicated that in the case 
of an initial rating, as is the case for the veteran's back 
claim, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The Court has also held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service- connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.
 
The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back and right 
hip.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


Entitlement to an increased rating for the Veteran's service 
connection muscular strain of the lower back, currently 
evaluated as 20 percent disabling.

Historically, the Board notes that the Veteran was granted 
service connection for this disability only recently, by a 
June 2004 VA rating decision.  The Veteran was granted 
service connection for this disability at that time 
secondarily to his service connected right hip disability, 
based on the report of a VA examination which indicated that 
this condition was related to his right hip disability.  The 
Veteran was granted a 10 percent evaluation at that time.  A 
September 2005 rating decision during the course of this 
appeal increased the Veteran's evaluation for his service 
connection low back strain to a 20 percent evaluation, 
however, the Veteran continues to disagree with the level of 
disability assigned.

The Veteran is currently rated as 20 percent disabled for his 
service connected muscular strain of the low back under 
Diagnostic Code 5237.  The diagnostic criteria pertinent to 
spinal disabilities in general are found at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237 and 5243 (2008).  Under these relevant 
provisions, with or without symptoms such as pain (whether or 
not it radiates) stiffness, or aching in the area of the 
spine affected by the residuals of injury or disease, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  Lumbosacral 
strain warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a.  A note 
following that code indicates that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately 
under and appropriate diagnostic code.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the Veteran's 
service connected low back strain.  As noted above, in order 
to warrant a higher evaluation, the Veteran would have to be 
found to have forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, or be found to have objective neurologic 
abnormalities which would warrant a separate rating.

Reviewing the relevant evidence of record, an April 2004 
report of VA examination indicated that the veteran reported 
chronic back for the past 20 years, which he blamed on faulty 
posture and limping due to his service connected right hip 
disability.  Upon examination, there was no tenderness to 
palpation or percussion over the lumbar spine, however, there 
was marked tenderness and spasm of the paraspinal muscles on 
the right side of the lumbar spine.  Range of motion of the 
lumbar spine was forward flexion of 80 degrees, and extension 
of 0 degrees.  Any attempt to hyperextend caused severe pain 
and muscle spasm of the low back.  Left lateral bending was 
50 degrees, and right lateral bending was 30 degrees.  Right 
lateral rotation was 15 degrees.  Left lateral rotation was 
limited to 30 degrees.  With minimal repetitive use, there 
was severe worsening of pain in the low back, with marked 
spasm of the paraspinal muscles on the right side of the low 
back.  There was also weakness, fatigue, and lack of 
endurance.  The veteran was diagnosed with chronic muscular 
strain of the low back, and degenerative arthritis of the 
lumbosacral spine.  The examiner indicated that the veteran's 
low back pain appeared to be secondary to faulty posture and 
limping causing strain of the muscles of the low back.

The Veteran received a further VA examination in June 2005.  
At that time, he reported a flare up of lumbosacral spine 
pain when he bent or tried to lift.  He reported no 
incapacitating episodes or hospital admissions in the past 12 
months due to this disability.  He had no bowel or bladder 
complaints related to this, though he did report back pain 
radiating to both sacroiliac joints.  He wore a lumbar 
support.

He reported problems with ambulation due to this disability.  
Examination showed 
pain on palpation at L4-L5-S1, with painful and limited range 
of motion.  Forward flexion was to 70 degrees.  Extension was 
10 degrees, lateral bending in the right and left was normal 
at 30 degrees, and rotation in the right and left was also 
normal at 30 degrees.  The Veteran's low back pain was 
radiating to the sacroiliac joints.  During repetitive motion 
in the lumbosacral spine, the Veteran had increased pain, 
easy fatigability, lack of endurance, and decrease of range 
of motion by at least 5 more degrees.  Neurological 
examination showed deep tendon reflexes were 3+ and equal 
bilaterally.  Pinprick test revealed normal sensitivity.  
Straight leg raising test was negative from the sitting 
position but was 1+ bilaterally from flexion of 65 degrees.  
The Veteran was diagnosed with chronic strain of the 
lumbosacral spine, and degenerative disc disease and bulging 
of the lumbar disc.

MRI of the Veteran's spine from August 2005 found 
circumferential bulging of the disks prominent at L4-5 more 
lateralized to the left, appearing to be effacing the 
descending nerve root and perhaps mildly impinging the 
already exited nerve root of L4, mild degenerative changes in 
the facet articulations on the left, and mild circumferential 
bulging of the L1 disk and a Schmorl's node on the superior 
end plate of L4, with an otherwise unremarkable spine.  
Examination at that time noted that the Veteran was 
neurologically intact with strength, sensation to light 
touch, and reflexes.  Range of motion of the lumbosacral 
spine was limited in all planes, but worse with forward 
flexion and hyperextension.  The Veteran was diagnosed with 
low back pain most likely facet mediate with questionable 
right sacroiliac pain, with evidence of degenerative changes 
on X-ray.

The Veteran received a further VA examination for his spine 
in June 2006.  The Veteran reported problems with pain in the 
back particularly when walking, bending, trying to lift, and 
using stairs.  He reported no bowel or bladder complaints.  
He reported no incapacitating episodes, or hospitalizations, 
due to this disability in the past 12 months.  Upon 
examination, the Veteran reported radiating of lower back 
pain to his right sacroiliac joint and right hip.  He 
reported difficulty ambulating due to this disability.  There 
was pain on palpation at L5-S1, with painful and limited 
range of motion.  Forward flexion was 70 degrees.  Extension 
was 10 degrees.  Lateral bending was normal, 30 degrees left 
and right.  Rotation in the right and left was also normal at 
30 degrees.  There was no spasm of the paravertebral muscles.  
His lower back pain radiated to the right sacroiliac joint 
and right hip.  During repetitive motion, the Veteran's range 
of motion decreased by 5 more degrees.  Upon neurological 
examination, deep tendon reflexes were 3+ and equal 
bilaterally.  Pinprick test revealed normal skin sensitivity.  
Babinski test was negative bilaterally.  Straight leg raising 
was negative from the sitting position but it was 1+ in the 
right from flexion of 65 degrees.  The Veteran was able to 
tip toe and stay on his heels.  His gait was antalgic with 
limping.  The Veteran was diagnosed with a chronic sprain of 
the lumbosacral spine, degenerative disc disease, and bulging 
of lumbar discs.

At the Veteran's hearing before the undersigned Veterans Law 
Judge in May 2007, he testified as to the severity of the 
pain he felt due to this disability, and the impact it had on 
his quality of life.

The Veteran had an additional VA examination for his back in 
January 2009.  The Veteran indicated that recently, he 
started to complain of paresthesias of the right lower leg 
and increased pain.  The pain radiated from the lower back to 
the right sacroiliac joint, up to the right forefoot.  He 
does not have any bowel or bladder problems related to this.  
He had spine pain on palpation over L4-L5-S1.  Forward 
flexion was 65 degrees.  Extension was 10 degrees.  Lateral 
bending on the left and right was 25 degrees.  Rotation on 
the left and right was 30 degrees.  There was mild spasm of 
the paravertebral muscles.  After repetitive motion, there 
was a 5 degree decrease in flexion and extension.  The 
Veteran reported pain in the lumbosacral spine which radiated 
to the right sacroiliac joint and right lower extremity.  
Upon neurological examination the Veteran was found to have a 
negative Romberg's sign, and deep tendon reflexes were 2+ and 
equal bilaterally.  Straight leg raising was negative from 
the sitting position and 1+ on the right from the lying 
position from flexion of 60 degrees.  Babinski test was 
negative bilaterally.  Pinprick test revealed normal skin 
sensitivity.  The Veteran was able to tiptoe and stay on his 
heels.  He had paraesthesias of the right lower leg up to the 
right forefoot.  No numbness was found on examination.  The 
Veteran was diagnosed with a chronic sprain of the 
lumbosacral spine, degenerative disc disease with bulging of 
the lumbar disc at the L1 level, and radiculitis on the 
right.

Reviewing this evidence, the Veteran has never been found to 
have forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, such that a higher evaluation would be warranted under 
the relevant Diagnostic Codes governing spinal disabilities, 
even considering pain on use, as per DeLuca.  Thus, the 
criteria for a higher evaluation for the Veteran's service 
connected spinal disability have not been met, and the only 
question that remains is whether the Veteran would be 
entitled to an additional separate rating due to neurological 
deficits.

Reviewing the evidence above, it appears that the Veteran's 
neurological problems related to this disability consist 
primarily of radiating pain.  As clearly noted in the 
beginning of the Diagnostic Codes governing spinal 
disabilities, pain, whether or not it radiates, is 
contemplated as part of that rating, and therefore doesn't 
warrant any additional rating.  The Note following these 
Diagnostic Codes indicates that any associated objective 
neurologic abnormalities should be rated separately, however, 
there is no other evidence of any objective neurologic 
abnormalities.  Specifically, the Veteran has never been 
found to have any bladder or bowel problems or any other 
objective neurological manifestations related to his back. 
Again, while the Veteran has reports of radiating pain, the 
Diagnostic Codes governing spinal disabilities specifically 
include pain.  The Veteran has not been found to have any 
other objective neurological deficits.  As such, a separate 
rating based on neurological findings is also not warranted.

Therefore, the preponderance of the evidence of record 
indicates that the Veteran's back disability would not 
warrant either a higher evaluation or a separate rating for 
neurological disorders.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


Entitlement to a increased rating for the residuals of a 
right hip injury, currently evaluated as 30 percent 
disabling.

Historically, the Veteran was granted service connection for 
a right hip injury by an October 1970 RO decision.  That 
decision was based on service medical records which showed 
that the Veteran injured his right hip, possibly fracturing 
it, when he jumped from a helicopter, and on the report of a 
VA examination that showed pain in the right hip.  Throughout 
the years, the Veteran has applied for an increased rating 
for this disability many times.  A September 2005 RO decision 
continued he Veteran's evaluation for his service connected 
residuals of a hip injury at a 30 percent evaluation.  The 
Veteran continues to disagree with that evaluation, and this 
appeal ensued.

The Veteran is currently rated as 30 percent disabled under 
the criteria for evaluating malunion of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Under that code, a 30 percent 
evaluation is assigned for malunion with marked knee or hip 
disability.  A 60 percent evaluation is assigned for fracture 
of surgical neck with false joint or impairment with nonunion 
without loose motion and weightbearing preserved with aid of 
brace.  An 80 percent evaluation is assigned for fracture of 
the shaft or anatomical neck with nonunion, with loose motion 
(spiral or oblique fracture).

There are several other codes under which the Veteran could 
be rated.  Diagnostic 5250 discussed ankylosis of the hip, 
which is not at issue in this case.  Diagnostic Code 5251 
provides a maximum rating of 10 percent for limitation of 
extension of the thigh to 5 degrees.  Diagnostic Code 5252 
provides a 30 percent rating for limitation of flexion of the 
thigh to 20 degrees; and a 40 percent rating where flexion is 
limited to 10 degrees.  Diagnostic Code 5253 provides a 
maximum rating of 20 percent for limitation of abduction with 
motion lost beyond 10 degrees.

Thus, to warrant a higher evaluation, the Veteran would have 
to be found to have either a fracture of the surgical neck 
with false joint or impairment with nonunion without loose 
motion and weightbearing preserved with aid of brace, or hip 
flexion limited to 10 degrees.

Reviewing the evidence of record, the Veteran received a VA 
examination in June 2005.  At that time, he reported a flare 
up of right hip pain when walking or using stairs.  He 
reported no incapacitating episodes or hospital admissions in 
the past 12 months due to this disability.  He reported 
problems with ambulation due to this disability.  Upon 
examination of the right hip, there was pain on palpation of 
the right anterior hip.  There was painful and limited range 
of motion in the right hip joint.  Flexion was possible to 90 
degrees, extension was to 25 degrees, abduction was 30 
degrees, adduction was 15 degrees, internal rotation was 35 
degrees, and external rotation was 40 degrees.  During 
repetitive motion, the Veteran had increased pain, 
fatigability, and lack of endurance, and a decrease in range 
of motion by at least 5 more degrees.  The Veteran's gait was 
antalgic, with limping on the right leg because of the right 
hip joint, with the help of two canes.  X-rays of the right 
hip showed possible cortical loss of the right greater 
trochanter, degenerative changes of the right acetabulum, 
ossicle or old bone fragment of the lateral superior aspect 
of the right acetabulum.  The examiner did note that this 
limited his ability to drive a car.  The Veteran was 
diagnosed with a reported fracture of the right hip, and 
current chronic pain in the right hip joint with degenerative 
joint disease.

Outpatient examination dated August 2005 reported noted that 
the Veteran's range of motion of the right hip was limited 
secondary to guarding, however, he was still found to have 
full range of motion of the bilateral hips.  The Veteran was 
diagnosed with right hip lateral left pain after trauma, not 
located in the hip joint on examination.  Objective imaging 
indicated minimal degenerative changes.  The pain was found 
to be probably related to disuse.  The Veteran was also 
diagnosed with deconditioning with tight muscles in the right 
lateral hip and leg.

The Veteran received a further VA examination for his right 
hip in June 2006.  The Veteran reported problems with pain in 
the right hip particularly when walking and using stairs.  He 
reported that his right hip pain also caused him difficulty 
in driving because of pain during movement.  He reported no 
incapacitating episodes, or hospitalizations, due to this 
disability in the past 12 months.  Upon examination, the 
Veteran reported radiating of lower back pain to his right 
sacroiliac joint and right hip.  He reported difficulty 
ambulating due to this disability.  Range of motion of the 
right hip was flexion of 85 degrees, extension of 25 degrees, 
abduction of 30 degrees, adduction of 15 degrees, internal 
rotation of 35 degrees, and external rotation of 40 degrees.  
Repetitive motion reduced the Veteran's range of motion 5 
more degrees.  The Veteran was diagnosed with chronic pain in 
the right hip joint due to degenerative joint disease.

At the Veteran's hearing before the undersigned Veterans Law 
Judge in May 2007, he testified as to the severity of the 
pain he felt due to this disability, and the impact it had on 
his quality of life.

The Veteran had an additional VA examination for his hip in 
January 2009.  Examination of the right hip revealed pain 
over the trochanter major and over the anterior right hip 
joint.  Flexion was 65 degrees.  Extension was 20 degrees.  
Abduction was 20 degrees.  Adduction was 25 degrees.  
Internal rotation was 35 degrees and external rotation was 30 
degrees.  After repetitive motion in the right hip joint, the 
Veteran had an additional 5 degree loss of range of motion.  
X-rays showed degenerative osteoarthritis of the right hip 
joint.  The Veteran was diagnosed with a prior contusion and 
fracture of the acetabulum of the right hip, and traumatic 
degenerative osteoarthritis of the right hip joint with 
chronic pain and limited range of motion.

Thus, the evidence does not show that the Veteran currently 
has any fracture of the surgical neck with false joint or 
impairment with nonunion without loose motion and 
weightbearing preserved with aid of brace; in fact, the 
evidence is somewhat inconclusive as to whether the Veteran 
has ever had a fracture of his right hip.  Regardless, the 
Veteran does not meet this criteria.  Further, the Veteran 
has never been found to have a flexion of less than 65 
degrees; even considering DeLuca, this does not approach the 
level of flexion limited to 10 degrees, which would warrant 
an increased evaluation.

Therefore, the preponderance of the evidence of record 
indicates that the Veteran's right hip disability would not 
warrant a higher evaluation based on the applicable codes.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).








ORDER


Entitlement to an increased rating for the Veteran's service 
connected muscular strain of the lower back, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to a increased rating for the residuals of a 
right hip injury, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


